Citation Nr: 1633030	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  08-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and major depression.

2.  Entitlement to service connection for residuals of fractured 3rd finger with arthritis of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's appeal was previously remanded by the Board in February and August 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of fractured 3rd finger with arthritis of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In May 2016 the Veteran submitted a claim for entitlement to service connection for prostate cancer.  This issue is referred to the agency of original jurisdiction (AOJ) for initial adjudication.


FINDING OF FACT

The Veteran's current psychiatric disability diagnosed as major depression and PTSD is the result of witnessing a military sexual trauma and there is evidence of behavior changes in response to that stressor.



CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he has PTSD as the result of witnessing a military sexual trauma.  The Veteran has been consistent with this assertion throughout the appeal period.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  It is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

In April 2010 the Veteran underwent an initial evaluation for PTSD.  The examiner noted the Veteran's current treatment, present medical history, pre-military history, military history, and post military history.  The examiner made specific reference to the Veteran's "Article 15 issues," and problems with marijuana use in-service.  The Veteran reported that he saw the aftermath of a woman being raped by other servicemen.  He also reported that it appeared that the woman was drugged and unaware of her circumstances.  He recalled being very angry, and that some of the men were laughing.  In summary, the examiner stated that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of major depressive disorder.  The examiner concluded that the Veteran's depression was at least as likely as not related to his service.  

In October 2011 the Veteran underwent an evaluation for PTSD.  He was diagnosed with both PTSD, and major depressive disorder.  The examiner determined that it was not possible to differentiate what symptoms were attributable to each diagnosis, and stated that there was a significant overlap.  The examiner reviewed the incident in which the Veteran witnessed the aftermath of a young woman being sexually assaulted.  The Veteran stated that he felt very distressed seeing the woman violated, but never reported the incident to his superiors in fear of retribution.  

The Veteran stated that his negative feelings about the incident had never left.  The examiner noted service personnel records showing that a commander wrote a letter stating that the Veteran was unable to show good discipline and was unwilling to obey directives.  The letter of reprimand was sent after the Veteran tested positive for marijuana.  The examiner also noted that the Veteran had a series of "positive accommodations" during service.  In review of the Veteran's stressors, the examiner determined that the Veteran's witnessing of a sexual assault was sufficient to support a diagnosis of PTSD.  However, the examiner determined that the Veteran's PTSD was less likely than not incurred in or caused by service.  The examiner reasoned that during the examination the Veteran did not report any behavior changes in response to any personal assault upon him.

In January 2011 the Veteran's representative argued that the Veteran exhibited behavior changes after witnessing the sexual assault incident in service.  Specifically, the Veteran's representative stated that the Veteran in 1979 and 1980 the Veteran was given a positive review with regard to his law enforcement duties.  No weaknesses were noted in the Veteran's review.  The Veteran asserts that he witnessed the sexual assault in June 1980.  The Veteran's representative further argued that in his 1981 annual review, the Veteran had become disillusioned with his career field in law enforcement, and that he would be an asset to the Air Force if he was retrained for a different field.  A review of the Veteran's service personnel records corroborates the argument made by the Veteran's representative.  The Board also noted that the Veteran was reprimanded for his use of controlled substances contrary to Air Force regulations.  

Thus, the Veteran's service personnel records show that he exhibited behavioral problems during service, and issues with controlled substances, which the Board finds as credible supporting evidence of his in-service stressor.  The Board resolves all reasonable doubt in favor of the Veteran and finds that he has PTSD as the result of witnessing a military sexual assault.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

The Veteran's diagnosed major depressive disorder has also been found to be a result of service, and pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The law does not require credible supporting for stressors in support of disabilities other than PTSD.  Service connection is warranted for the current psychiatric disability regardless of diagnosis.

ORDER

Service connection for an acquired psychiatric disability, to include PTSD, and major depression is granted


REMAND

In a June 2015 rating decision the Veteran was denied service connection for residuals of fractured 3rd finger with arthritis of the right hand.  In August 2015 the Veteran submitted a notice of disagreement with "arthritis third finger right hand."  VA Form 21-0958.  No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to his claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran's representative in July 2016 sought a statement of the case for the denial of an increased rating for the Veteran's 5th finger.   Therefore, the Board finds that a remand is necessary of the right hand; however the Board finds that the request was meant for the aforementioned 3rd finger, and not the 5th finger.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a SOC on the issue of entitlement to service connection for residuals of fractured 3rd finger with arthritis of the right hand.  This issue should not be certified or returned to the Board, unless the Veteran or his representative submit a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


